DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND APPARATUS FOR SUBBAND CONFIGURATION.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
None of the instant claims invoke U.S.C. 112(f).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0092864 A1 to CHEN.
As to claims 1-2, see similar rejections to claims 11-12, respectively.

As to claim 5, CHEN further discloses the method of claim 1, wherein receiving the data comprises not receiving the data on a resource included in the resource allocation information (para. 0177, transmitting on the active bandwidth part; fig. 5, switching an active bandwidth part, i.e. no transmission occurs on an inactive part; para. 0261, avoiding allocation of corresponding bits to resource block groups of frequency domain resources that do not need to be used to transmit the data channel; para. 0173, 

As to claims 6-7, see similar rejections to claims 16-17, respectively.
As to claim 10, CHEN further discloses method of claim 6, wherein transmitting the data comprises not transmitting the data on a resource included in the resource allocation information (para. 0177, transmitting on the active bandwidth part; fig. 5, switching an active bandwidth part, i.e. no transmission occurs on an inactive part; para. 0261, avoiding allocation of corresponding bits to resource block groups of frequency domain resources that do not need to be used to transmit the data channel; para. 0173, RGB is not allocated to PDSCH with a specific indication) if the resource is included in an offset duration of the subband in which the channel access procedure has failed (not given patentable weight due to conditional term “if”). 

As to claim 11, CHEN discloses a terminal in a wireless communication system (fig. 15, terminal device), comprising: a transceiver (fig. 15, transceiver 1510); and a controller (fig. 15, processor 1520) configured to: receive configuration information of a bandwidth part from a base station (para. 0180, network device transmits an indication of an active bandwidth part to which the terminal to be switched to), receive subband configuration information from the base station (para. 0180, 0191, network device transmits frequency domain resource location to terminal, which is at least one subband), receive control information including a result of a channel access procedure 

As to claim 12, CHEN further discloses the terminal of claim 11, wherein the subband configuration information comprises at least one of information on a size of the subband (para. 0195, network device configures using a value of the bandwidth part which is a quantity of RBs, para. 0207, bandwidth value of one subband is eight RBs) or frequency information of the subband (para 0191, frequency domain resource on the subband). 

As to claim 16, CHEN discloses a base station in a wireless communication system (fig. 13, network device), comprising: a transceiver (fig. 13, transceiver 1310); and a controller (fig. 13, processor 1320) configured to: transmit configuration information of a bandwidth part to a terminal (para. 0180, network device transmits an indication of an active bandwidth part to which the terminal to be switched to), transmit subband configuration information to the terminal para. 0180, 0191, network device 

As to claim 17, CHEN further discloses the base station of claim 16, wherein the subband configuration information comprises at least one of information on a size of the subband (para. 0195, network device configures using a value of the bandwidth part which is a quantity of RBs, para. 0207, bandwidth value of one subband is eight RBs) or frequency information of the subband (para 0191, frequency domain resource on the subband). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  3-4, 8-9, 13-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0092864 A1 to CHEN in view of U.S. Publication No. 2020/0022148 A1 to TANG et al. (“Tang”).
As to claims 3-4, see similar rejections to claims 13-14, respectively.
As to claims 8-9, see similar rejections to claims 18-19, respectively.
As to claim 13, CHEN further discloses  terminal of claim 12, wherein the information on the size of the subband includes information on a reference size of the subband (para. 0207, bandwidth value of one subband is eight RBs ) or a size of the bandwidth part (para. 0195, network device configures using a value of the bandwidth part which is a quantity of RBs), and the frequency information of the subband includes at least one of an offset value between a plurality of subbands (para. 0185, plurality of subbands, para. 0203, frequency location of data channel within at least one subband indicated, i.e. this location is an offset between other subbands). 
CHEN does not expressly disclose and the size of the subband determined based on a reference subcarrier spacing or a subcarrier spacing of the bandwidth part and the frequency information of the subband includes at least one of an offset value between a reference point and a frequency start location of the subband, an offset value between the reference point and a frequency start location of the bandwidth part.
	Tang discloses the resource configuration information is configured to indicate multiple resource sub-bands for transmitting data in a scheduling unit, each of the multiple resource sub-bands is formed by continuous physical resource blocks in a frequency domain and at least two resource sub-bands in the multiple resource sub-bands have different subcarrier spacings (para. 0055), and physical resources allocated 
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the sub-bands and offset of Tang into the invention of CHEN.  The suggestion/motivation would have been to provide a data transmission method, a network device and a terminal device, which may enable the same terminal device to perform transmission of data by use of resources with different subcarrier spacings in a scheduling unit (Tang, para. 0003). Including the sub-bands and offset of Tang into the invention of CHEN was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tang.
As to claim 14, CHEN and Tang further disclose the terminal of claim 13, wherein the reference point is acquired based on a synchronization signal block (Tang, fig. 5, K + 1 is a frequency-domain reference physical resource block frequency position), and the offset value is determined in a unit of a physical resource block or a subcarrier (Tang, fig. 5, para. 0076, a starting offset in the kth frequency-domain reference 
As to claim 18, CHEN further disclose the base station of claim 17, wherein the information on the size of the subband includes information on a reference size of the subband (para. 0207, bandwidth value of one subband is eight RBs ) or a size of the bandwidth part (para. 0195, network device configures using a value of the bandwidth part which is a quantity of RBs), and the size of the subband determined based on a reference subcarrier spacing or a subcarrier spacing of the bandwidth part, and the frequency information of the subband includes an offset value between a plurality of subbands (para. 0185, plurality of subbands, para. 0203, frequency location of data channel within at least one subband indicated, i.e. this location is an offset between other subbands). 
	CHEN does not expressly disclose and the size of the subband determined based on a reference subcarrier spacing or a subcarrier spacing of the bandwidth part, and the frequency information of the subband includes at least one of an offset value between a reference point and a frequency start location of the subband, an offset value between the reference point and a frequency start location of the bandwidth part.
Tang discloses the resource configuration information is configured to indicate multiple resource sub-bands for transmitting data in a scheduling unit, each of the multiple resource sub-bands is formed by continuous physical resource blocks in a frequency domain and at least two resource sub-bands in the multiple resource sub-bands have different subcarrier spacings (para. 0055), and physical resources allocated in the resource sub-band are started from the frequency domain corresponding to a kth 
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the sub-bands and offset of Tang into the invention of CHEN.  The suggestion/motivation would have been to provide a data transmission method, a network device and a terminal device, which may enable the same terminal device to perform transmission of data by use of resources with different subcarrier spacings in a scheduling unit (Tang, para. 0003). Including the sub-bands and offset of Tang into the invention of CHEN was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tang.
As to claim 19, CHEN and Tang further disclose the base station of claim 18, wherein the reference point is acquired based on a synchronization signal block  (Tang, fig. 5, K + 1 is a frequency-domain reference physical resource block frequency position), and the offset value is determined in a unit of a physical resource block or a subcarrier (Tang, fig. 5, para. 0076, a starting offset in the kth frequency-domain reference physical resource block is n.).  In addition, the same suggestion/motivation of claim 18 applies.
Allowable Subject Matter
Claims 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Per Ex Parte Schulhauser, conditional limitations in apparatus claims are given patentable weight, but not those of the method claims.  In the instant application, the conditional term “if” is utilized.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,511,411 B2 which discloses subband configuration being reported (fig. 6).
U.S. Publication No. 2021/0058927 A1 which discloses the control information determining module 31 may be configured to determine the supplemental system control information for the target UE to communicate in the unlicensed spectrum according to a preset SBWP configuration rule. The preset SBWP configuration rule may include any one of following: allocating a BWP resource for the target UE on a preset specified channel in the unlicensed spectrum; and allocating a BWP resource in the unlicensed spectrum for the target UE according to a historical scheduling record of the target UE in the unlicensed spectrum (para. 0208).
U.S. Publication No. 2020/0344034 A1 which discloses a base station may transmit a DCI to a terminal through a PDCCH in a first bandwidth part. The DCI may 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463